Citation Nr: 1200376	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  04-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a digestive disability, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied entitlement to service connection for PUD and GERD.  The Veteran testified at a personal video hearing in March 2006 before the undersigned Veterans Law Judge.  

In April 2006, the Board reopened and remanded the claim for additional development.  In April 2011, the Board issued a decision that denied service connection.  The appellant appealed that April 2011 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a September 2011 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

The Veteran contends that he developed a digestive disability, to include PUD and GERD, during service.  

The service medical records document recurrent treatment for digestive complaints, to include rectal bleeding, abdominal pain, and vomiting.  The records show findings consistent with ulcers, internal hemorrhoids, and a diagnosis of lower gastrointestinal bleeding.  After service, a January 1983 VA clinical treatment note shows treatment for recurrent rectal bleeding for two weeks.  A February 1984 VA hospital discharge summary noted a past medical history of having been on medication for ulcers.  A June 1984 VA examination of the digestive system was shown to be normal to palpation with no indication of hemorrhoids shown.  VA outpatient treatment records starting in April 2000 show treatment for PUD and GERD.  

In April 2006, the Board remanded the Veteran's claim for service connection for a digestive disorder to afford the Veteran for a VA examination to determine whether it was at least as likely as not that any current digestive disability, including PUD and GERD, began during or was causally linked to any finding recorded in his service medical records. 

A VA examiner in April 2007, following a review of the claims file, diagnosed esophagitis, and gastroesophageal reflux with Schatzki's ring, with a history of intermittent rectal bleeding in service with no current recurrence.  The examiner opined that because there was no evidence of GERD or PUD in the service medical records, it was at least as likely as not that the Veteran's current symptoms were not related to those he experienced in service.  

In a September 2011 Joint Motion for Remand, the parties agreed that the April 2007 VA examination was inadequate and did not comply with the April 2006 Board remand instructions.  Specifically, the parties agreed that the examination report failed to explain how in-service treatment for abdominal pain, vomiting, rectal bleeding, two friable ulcerated areas in the anterior rectal wall, anal bleeding, internal hemorrhoids, an ulcerated mucosa that appeared to be a shallow ulcer, and a biopsy that showed microscopically an ulcer with granulation tissue and neovascularization, were not related to the Veteran's current GERD and PUD.  The examination was agreed to be inadequate because the examiner rendered an opinion that failed to address the Board's remand directives in that the examiner did not address whether the Veteran's current digestive disorders, to include GERD and PUD, were causally related to the in-service symptomatology, and instead provided an opinion regarding whether the in-service symptomatology was evidence of PUD or GERD.

The parties further found that the examiner failed to address the relationship between Veteran's current laryngeal pharyngeal reflux with chronic hoarseness, and the plethora of service medical records relating to chronic cough, which is a symptom of laryngeal pharyngeal reflux.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds it necessary to remand this case for an additional examination in order to fully and fairly address the merits of the Veteran's claim. 

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in December 2009.  To aid in adjudication, any subsequent VA medical records and private treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since December 2009. 

2.  After the above development is completed, schedule the Veteran to undergo an examination by a medical doctor specializing in digestive disorders to determine the nature, severity, and etiology of any gastrointestinal disorder that may be present, to include PUD and GERD.  The examiner should review the claims file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service medical records, medical evidence of record, and sound medical principles.  The examiner should specifically comment on the April 2007 VA examination opinion.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.  The examiner should provide the following information: 

(a) Diagnose any digestive or gastrointestinal disabilities present, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).

(b) Determine whether is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disability, to include PUD or GERD, had onset in service or is causally linked to any finding recorded in the service medical records.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Comment on the significance of (1) service medical records that document complaints of and treatment for rectal bleeding, vomiting, abdominal pain, and chronic cough, as well as medical findings consistent with ulcers, internal hemorrhoids, ulcerated mucosa that appeared to be a shallow ulcer, and a biopsy that showed microscopically an ulcer with granulation tissue and neovascularization; and (2) post-service medical records starting in 1983, which show treatment for recurrent rectal bleeding, duodenal erosions, PUD and GERD.  




3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

